DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 5/18/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claim 3 is cancelled.
Claims 1-2 and 4-21 are pending.
Claims 15-16 are withdrawn.
Claims 1-2, 4-14 and 17-21 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 2, 4-14, 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hofacker (US 2007/0243149 A1; of record), in view of Srulevitch (US 2008/0112908 A1; of record),  and Brand-Garnys (EP 2,226,078 A2; of record).
Claim 1 is drawn to a liquid nail lacquer composition comprising a pharmaceutically active compound and an aqueous poly (urea-urethane) polymer dispersion for providing a film on a nail of a subject in need thereof, whereby the nail lacquer composition comprises an antimycotic agent, namely an organic acid selected from the group consisting of lactic acid, malic acid, tartaric acid, citric acid, formic acid, acetic acid, propionic acid, isopropionic acid, oxalic acid, glutaric acid, adipic acid, pyruvic acid and glycolic acid, and wherein said aqueous (urea-urethane) polymer dispersion comprises a film forming polymer in an amount of at least 25 wt.%, relative to the total weight of the composition, and comprising at least one visual control agent in an amount of at least 0.01 wt.%, relative to the total weight of the composition, and at least one keratolytic agent in an amount of at least 0.01 wt.%, where the keratolytic agent is a C10-C14 alkyl ester of lactic acid, malic acid, tartaric acid and/or citric acid, and where the liquid nail lacquer composition has a pH between 2.5 and 6.5,
Hofacker is drawn to an aqueous binder system for nail varnishes, based on nitrocellulose-containing polyurethane polyurea dispersions (Abstract). Hofacker teaches the composition comprises nitrocellulose as a film forming polymer in an amount of 20% to 60% by weight (pg 5, [0096]), overlapping the claimed range of “at least 25%”; it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Hofacker teaches that coloring (“visual control agent”) may be present in an amount of up to 80% (pg 6,, [0103] and [0104]), overlapping the claimed range. Hofacker also teaches the nail varnishes of the invention may also comprise additives such as dyes, pigments, antioxidants, light stabilizers, emulsifiers, defoamers, thickeners, fillers, flow control agents, shelf-life extenders, moisture donors, odorants, free-radical scavengers and thixotropic agents (pg 6, 0101]).
For the pH limitations recited in claims 1 and 5, Hofacker teaches a pH of less than 8.0 (pg 5, [0097]), overlapping the claimed range in each case.
For claim 4, Hofacker teaches that the viscosity can be manipulated by the choice of cellulose-nitric esters (pg 5, [0092]), as well as through the addition of thickeners, thixotropic agents, and flow control agents ([0101]). As such, while Hofacker does not teach the claimed range of viscosity, a person of ordinary skill would have had a reasonable expectation of success in achieving a viscosity within the claimed range in order to have a nail varnish that may be brushed on a human fingernail (pg 6, [0121]).
For claim 6, Hofacker makes no mention of magnesium silicate in the composition.
For claim 7, Hofacker teaches the film forming polymer is present in from 20% to 60% (see citation above), overlapping the claimed range. 
For claim 8, Hofacker teaches the presence of plasticizers in the final product (pg 8, claim 2). 
For claim 13, Hofacker teaches the polymeric polyols comprising the polyurethane polyurea dispersions may be polyether polyols (pg 2, [0046]).
For claim 14, Hofacker teaches the polyisocyanates comprising the polyurethane polyurea dispersions may be aliphatic (pg 2, [0040]).
For claim 21, Hofacker teaches the polyurethane-nitrocellulose particles present in the dispersions essential to the invention have an preferred particle 30 and 400 nm (pg e5, [0099]), overlapping the claimed range.
Hofacker does not teach the organic acids recited in claim 1 as antimycotic agents or the keratolytic agent as an alkyl ester in claims 1 and 2. 
Srulevitch and Brand-Garnys teach the missing elements of Hofacker. 
Srulevitch teaches an anti-fungal nail lacquer composition that contains a film-forming agent, a solvent, pigments and/or dyes, and glacial acetic acid of appropriate concentration dissolved in the composition. Srulevitch teaches that addition of glacial acetic acid to a nail lacquer and the application of the lacquer totoenails or fingernails effectively prevents and/or alleviates fungal infections of the nails (pg 1, [0010]).
For the claim 1 limitation of “an organic acid selected from the group consisting of lactic acid, malic acid, tartaric acid, citric acid, formic acid, acetic acid, propionic acid, isopropionic acid, oxalic acid, glutaric acid, adipic acid, pyruvic acid and glycolic acid,” Srulevitch teaches acetic acid is present in an amount of from 0.5-10% (pg 2, claim 3). This teaching also reads on claims 19 and 20 and the amount overlaps the range recited in claim 2.
Srulevitch teaches visual control agent bismuth oxychloride in an amount of 2.4% (pg 2, [0018]), overlapping the amount recited in claim 1.
Brand-Garnys teaches anti-fungal compositions comprising nail penetration enhancers (Abstract and pg 2, [0008)). Brand-Garnys teaches that fungi located in nails are difficult to reach with medication due to the thickness of the nail and its compact structure. Brand-Garnys teaches that a composition comprising lactic acid is useful as an antifungal agent (pg 2, [0018] and [0019]). To enhance nail penetration, of antifungal agents, Brand-Garnys suggests alkyl ester penetration enhancers (pg 1, [0003]). Brand-Garnys teaches lauryl (C-12) lactate as a preferred penetration enhancer (pg 4, [(0022]). Brand-Garnys teaches the composition of the invention comprises from 0.1 to 20% of penetration enhancer (pg 4, [0024]), overlapping the range recited in claim 1.
The following limitations regarding the nail lacquer composition of claim are considered expected properties of the claimed composition:
1) said polymer has a glass transition temperature lower than -30°C, as
determined according to DIN EN ISO 61 006, as recited in claim 9;
2) having a minimal film forming temperature of at most 5°C,
as determined according to DIN EN ISO 2115, as recited in claim 10;
3) said film has an elongation at break of at least 100%, as recited in claim
11; and
4) said film has a tensile strength at break of at least 5 MPa, as recited in
claim 12;
That is, since the composition of the combination of Hofacker, Srulevitch, and Brand-Garnys appears to overlap with the claimed composition, the skilled artisan would have expected that the composition would have had the same physical properties as that which is instantly claimed. Something which is old (e.g. the composition of Hofacker) does not become patentable upon the discovery of a new property (e.g. the physical properties claimed), and this feature need not have been recognized at the time of the invention. See MPEP 2112 (I & Il). "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art."
It would have been obvious to one of ordinary skill in the art before theeffective filing date on the claimed invention to modify the invention of Hofacker by adding an antimycotic agent such as acetic acid and a keratolytic agent such as a fatty acid ester, and the claimed amount of pigment. A person of ordinary skill would have been motivated to choose the antimycotic agent acetic acid since Hofacker teaches a variety of additive may be added without causing a loss of the essential properties as a nail lacquer, Srulevitch teaches the claimed amount of acetic acid to a nail lacquer and the application of the lacquer to toenails or fingernails effectively prevents and/oralleviates fungal infections of the nails; Brand Garnys teaches that fungi located in nails are difficult to reach with medication due to the thickness of the nail and its compact structure, and to enhance nail penetration Brand-Garnys suggests the increased efficacy of antimicrobials due to the effect of alkyl ester penetration enhancers such as the C-12 fatty acid ester lauryl lactate. As such, one of ordinary skill would have been motivated to formulate the claimed composition and have a reasonable expectation of success the formulation would be effective as an anti-fungal, aqueous poly (urea-urethane) nail lacquer.
2) Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hofacker (cited above), in view of Srulevitch (cited above), Brand-Garnys (cited above), and Ferrari (US 3,809,226; of record).
The teachings of Hofacker, Srulevitch, and Brand-Garnys are discussed above.
The combination of Hofacker, Srulevitch, and Brand-Garnys does not teach a container with a plug and a brush for applying the claimed nail lacquer.
Ferrari teaches the missing element of the combination of Hofacker, Srulevitch, and Brand-Garnys.
Ferrari teaches packaging for a nail varnish comprising an applicator cap (32), a bottle (10), and a brush (30) (Fig. 2, shown below). 

    PNG
    media_image1.png
    383
    200
    media_image1.png
    Greyscale

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to comprise the claimed nail lacquer composition taught by the combination of Hofacker, Srulevitch, and Brand-Garnys in a bottle containing a plug or cap and a brush since Ferrari teaches that such a bottle comprising a plug and brush is useful for packaging the claimed formulation.

Examiner’s Reply to Attorney Arguments dated 5/18/2022
1. Examiner’s reply to applicant’s remarks regarding the Interview dated 5/10/2022
Applicant states on pg 6: “During the interview the amendments included herein were discussed, and the Examiner agreed that the amendments overcome the standing rejections.” The Examiner does not agree with this statement; the Examiner stated in the interview that the amendment to claim 1 regarding the pH range of 2.5-6.5 would overcome the range of less than pH of 8 taught by Hofacker if the applicant provided factual evidence of the criticality of the claimed range, as required by MPEP 716.02(d)(II) (“To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”). However, no factual evidence has been presented regarding the criticality of the claimed range.

2. Rejection of claims 1, 2, 4-14, 19, 20, and 21 under 35 U.S.C. § 103 over Hofacker, Srulevitch, and Brand-Garnys
The applicant argues the applied references, including Hofacker, do not disclose, teach or suggest the features of independent claim 1, particularly at least the feature(s) of “the liquid nail lacquer composition has a pH between 2.5 and 6.5....”
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, applicant has not presented factual evidence supporting the criticality of the claimed range as required by MPEP 716.02(d)(II). While the applicant cites the disclosure at page 8, lines 5-6 of the instant specification, such statements when unsupported by factual evidence cannot take the place of evidence in the record. See MPEP 716.01(c)(I).
The applicant argues that the specification discloses that the keratolytic agent unexpectedly “assists in stabilizing dyes and/or pigments which are incorporated in the dispersion” and avoids the disintegration of the polymer dispersion and allow for good stability of the formulation.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The claimed keratolytic agent is a C10 to C14 fatty ester of lactic acid, malic acid, tartaric acid, and/or citric acid; these compounds are known in the art as emulsifiers and suspending agents, as evidenced by the previously uncited publication by Blekas (“Food Additives: Classification, Uses and Regulation,” in Encyclopedia of Food and Health, 2016, pp 731-736; cited on PTO-826; it is noted that only the section on “Emulsifiers and Emulsifying salts” is attached to this action). As such, one of ordinary skill in the art would expect the keratolytic agent stabilize the claimed formulation wherein the dyes would be effectively solubilized by the keratolytic agent acting as an emulsifier and pigments would remain suspended in the composition by the keratolytic agent acting as a suspending agent. As such, the multifunctional keratolytic agent would be expected to providing good to excellent visual quality and stability.
Claim 15, reciting a method of treating nail diseases by applying the composition of claim 1, stands withdrawn and therefore has yet to be examined.
  
3. Rejection of claims 17 and 18 under 35 U.S.C. § 103 over Hofacker, Srulevitch, Brand-Garnys, and Ferrari
As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since the applicant did not set forth additional arguments regarding the correctness of the rejection of claims 17 and 18, the rejection is considered proper and is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL P COHEN/Primary Examiner, Art Unit 1612